                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620

                                                              March 17, 2020

VIA ECF
Hon. Sarah L. Cave, U.S.M.J.
United States District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                  Re:      Cruz Santiago et al v. Thong Sook Corporation
                           1:19-cv-05747-AT-SLC

Your Honor:

       My firm and I represent Plaintiff in the above-captioned matter. This matter was
scheduled for a March 30, 2020 settlement conference before Your Honor. Today, Your Honor
ordered (Docket No. 33), ostensibly in response to the ongoing public health situation, that said
settlement conference be adjourned to April 28.

       Prior to Your Honor’s Order rescheduling the settlement conference, I arranged for
mediation in another matter, originally scheduled for this week, to be rescheduled for April 28.
Such rescheduling proved unusually difficult as there were few dates that all affected parties
were available. Accordingly, I respectfully request that this settlement conference be adjourned
to sometime in May. As of now, I am available, for example, on May 13-15 and the entire week
of May 18-22.

         Plaintiff thanks Your Honor for your consideration of this request.

                                                     Respectfully Submitted,

                                                     /s/ Jordan Gottheim
                                                     Jordan Gottheim, Esq.
                                                     MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                     Attorneys for Plaintiff

Cc: Defendants’ Counsel (via email and ECF)

                Plaintiff's Letter-Motion to adjourn the Settlement Conference
                scheduled for April 28, 2020 (ECF No. 34) is GRANTED. The
                Settlement Conference is rescheduled to Wednesday, May 27,
                2020 at 2:00 pm with submissions due by Thursday, May 21,
                2020. The Clerk of Court is respectfully directed to close ECF
                No. 34.

                SO-ORDERED 3/18/2020

                           Certified as a minority-owned business in the State of New York
